Michael J. Niborski (State Bar No. 192111)
mniborski@pryorcashman.com
Benjamin S. Akley (State Bar No. 278506)
bakley@pryorcashman.com
PRYOR CASHMAN LLP
1801 Century Park East, 24th Floor
Los Angeles, California 90067-2302
Tel: (310) 683-6900
Fax: (310) 943-3397
Attorneys for Defendant
USAPE LLC d/b/a BAPE

                         UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF CALIFORNIA

VALERIE BROOKS                           )   Case No. 2:20-cv-02456-MCE-KJN
                                         )
            Plaintiff,                   )
                                         )
      vs.                                )
                                         )   ORDER GRANTING STIPULATION
USAPE LLC d/b/a BAPE et al.              )   TO FURTHER EXTEND TIME TO
                                         )   RESPOND TO COMPLAINT
                                         )
            Defendants.                  )
                                         )   Complaint filed: December 10, 2020
                                         )
                                         )   Complaint served: December 21, 2020
                                         )
                                         )   New response date: May 10, 2021
                                         )
                                         )

      In accordance with the Stipulation of the Parties, and good cause having been
shown, defendant USAPE LLC d/b/a BAPE shall have up to and including May 10,
2021 to answer, move or otherwise respond to the Complaint in this action.
      IT IS SO ORDERED.

Dated: April 28, 2021




                                             1
